Citation Nr: 1440554	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO. 08-35 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By way of background, the RO granted an increased rating of 50 percent for the Veteran's bilateral hearing loss disability in a December 2010 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The Board notes that the awarded increase also spans the entire period currently on appeal, and therefore the title page has been updated to reflect the issue as entitlement to a rating in excess of 50 percent.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment. Therefore, the Board finds that the issue of entitlement to TDIU has not been raised by the record. 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2009. A transcript of the hearing is associated with the claims file.

The Board remanded the issue on appeal for additional development in November 2009. A VA audiological examination having been provided, the Board finds the directives have been substantially complied with, and therefore the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Throughout the period on appeal, the Veteran's measured hearing loss has not been worse than a Level IX impairment in the right ear and a Level VIII impairment in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2007, prior to the initial unfavorable adjudication in January 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran has indicated that he has received treatment from Dr. C. and Dr. S., however it was also noted that this treatment was for cancer, and not bilateral hearing loss. As such, these records are not relevant to the current claim and VA had no duty to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

However, even if the records were relevant, VA twice attempted to obtain the identified records from both physicians in August 2014 and did not receive a response. 38 C.F.R. § 3.159(c)(1). Further, VA informed the Veteran in August 2014 of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made sufficient attempts to obtain the records and provided proper notice of the inability to do so. 38 C.F.R. §§ 3.159(c)(1), (e). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA audiological examinations in December 2007 and March 2010. The examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on the Veteran's daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating in excess of 50 percent for bilateral hearing loss. Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.




II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e). 

Special provisions apply in instances of exceptional hearing loss. 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with two VA audiological examinations. The results of the December 2007 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
70
75
75
LEFT
75
85
70
75
80

The average puretone threshold was 76 decibels for the right ear and 	78 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 64 percent in the right ear and 60 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level VII Roman numeral designation for both the right and left ears. 

As the Veteran's puretone thresholds at 1000, 2000, 3000, and 4000 Hertz exceed 55 decibels, the Veteran has an exceptional pattern of hearing loss for VA purposes, and therefore his hearing loss can also be rated using Table VIa. 38 C.F.R. § 4.86(a). Applying the Veteran's puretone threshold averages to this table, the result is a Level VI Roman numeral designation for the right ear and a Level VII Roman numeral designation in the left ear. As this table does not result in higher numerals, the results from Table VI will be used. Id.

The results of the March 2010 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
85
85
90
LEFT
70
80
70
75
80

The average puretone threshold was 88 decibels for the right ear and 76 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 48 percent in the right ear and 58 in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level IX Roman numeral designation for the right ear and a Level VIII Roman numeral designation in the left ear.

As the Veteran has an exceptional pattern of hearing loss, his hearing can also be rated using Table VIa. 38 C.F.R. § 4.86(a). Applying the Veteran's puretone threshold averages to this table, the result is a Level VIII Roman numeral designation for the right ear and a Level VI Roman numeral designation in the left ear. As this table does not result in higher numerals, the results from Table VI will be used. Id.

Also of record are June 2007 and January 2009 VA audiograms and a September 2009 private audiogram. The results of these examinations are presented in the form of a chart. The Board notes that the process of reading the raw data from the chart used to report it requires no specialized medical training or knowledge; no interpretation is needed to transcribe the numbers from one form to another. While the Court may not do so, citing such as "fact finding," the Board and the AOJ, as triers of fact, are entitled to do so. Kelly v. Brown, 7 Vet. App. 471 (1995).

The results of the June 2007 audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
95
90
95
100
LEFT
65
80
70
80
85

The average puretone threshold was 90 decibels for the right ear and 72 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 85 percent in the right ear and 70 percent in the left ear. Applying these values to Table VI, the result is a Level IV Roman numeral designation for right ear and a Level VI for the left ear.

As the Veteran has an exceptional pattern of hearing loss, his hearing can also be rated using Table VIa. 38 C.F.R. § 4.86(a). Applying the Veteran's puretone threshold averages to this table, the result is a Level VIII Roman numeral designation for the right ear and a Level VI Roman numeral designation in the left ear. As this table results in higher numerals, the results from Table VIa will be used. Id.

The results of the January 2009 audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
80
80
85
LEFT
65
75
70
70
70

The average puretone threshold was 83 decibels for the right ear and 	70 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 64 percent in the right ear and 60 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level VIII Roman numeral designation for the right ear and a Level VII Roman numeral designation for the left ear.

As the Veteran has an exceptional pattern of hearing loss, his hearing can also be rated using Table VIa. 38 C.F.R. § 4.86(a). Applying the Veteran's puretone threshold averages to this table, the result is a Level VII Roman numeral designation for the right ear and a Level VI Roman numeral designation in the left ear. As this table does not result in higher numerals, the results from Table VI will be used. Id.

The results of the September 2009 private audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
85
85
85
LEFT
70
80
75
75
75

The average puretone threshold was 85 decibels for the right ear and 76 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 74 percent in the right ear and 82 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level VII Roman numeral designation for the right ear and a Level V Roman numeral designation for the left ear.

As the Veteran has an exceptional pattern of hearing loss, his hearing can also be rated using Table VIa. 38 C.F.R. § 4.86(a). Applying the Veteran's puretone threshold average to this table, the result is a Level VIII Roman numeral designation for the right ear and a Level VI Roman numeral designation in the left ear. As this table does result in higher numerals, the results from Table VIa will be used. Id.

Based on the Veteran's audiological results, the Board finds that an increased rating in excess of 50 percent for a service-connected bilateral hearing loss disability is not warranted. Even using the Veteran's highest designations, when the Level IX designation for the right ear and the Level VIII designation for the left ear are mechanically applied to Table VII, the result is a 50 percent rating. 38 C.F.R. § 3.383, 4.85; Lendenmann, 3 Vet. App. 345. 

As noted previously, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. The December 2007 and March 2010 examiners noted that the Veteran had difficulty hearing, and the March 2010 examiner further noted that the Veteran now needed to wear hearing aids at night. Thus, the functional impact of the Veteran's hearing loss was considered during each examination.

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing loss disability is worse than reflected by his current rating and that he has difficulty communicating, particularly with background noise, and that he is forced to play things, such as his television, at high volumes. However, as indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence consists of the two VA audiological examinations and three other audiograms, all of which indicate that the Veteran's bilateral hearing loss disability does not rise to the level of an initial rating in excess of 50 percent. See 38 C.F.R. §§ 4.85, 4.86(a).

Finally, the results reported in the audiological evaluations do not meet the requirements for evaluation based on an exceptional pattern of impairment, except as already described herein. See 38 C.F.R. § 4.86(b). 

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's bilateral hearing loss disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as difficulty hearing and communicating, particularly when background noise is present, and hearing thresholds exceeding 55 decibels at 1000, 2000, 3000, and 4000 Hertz. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.85, 4.86(a). The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss. See id.

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

In this case, the Veteran was granted service connection for bilateral residual scars in August 2002 and assigned a 10 percent rating, the symptomatology of which is a constant, severe ringing in the Veteran's ears. This symptomatology is fully contemplated by the assigned 10 percent rating, which is the maximum allowable. The Veteran's level of hearing loss, and its exceptional pattern, is also fully contemplated by its current 50 percent rating. There is no evidence that the Veteran's hearing loss and tinnitus combine to result in further disability or symptomatology that is not already fully contemplated by the Veteran's assigned ratings. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 50 percent for service-connected bilateral hearing loss disability is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


